ORDER

Upon consideration of the Joint Petition for Disbarment By Consent filed herein pursuant to Maryland Rule 16-772, it is this 1st day of May, 2015,
ORDERED, by the Court of Appeals of Maryland, that John Kirby Burkhardt, Respondent, who was indefinitely suspended from the practice of law in the State of Maryland by a prior Order of this Court filed October 5, 2012, is hereby disbarred by consent for additional professional misconduct in violation of Rules 1.1, 1.2(a), 1.3, 1.4(a)(2) & (b), 1.5(a), 1.15(a) & (c), 1.16(a) & (d), 8.1(b) and 8.4(a)-(d) of the Maryland Lawyers’ Rules of Professional Conduct; and it is further
ORDERED, that the Clerk of this Court, in accordance with Rule 16-772(d), shall certify the disbarment of John Kirby Burkhardt to the Trustees of the Client Protection Fund of the Bar of Maryland and the clerks of all courts in this State.